DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Haneda et al. 5,424,811 A1 (Haneda) and Fujihara US 2015/0378281 A1 (Fujihara).
Regarding claim 1, Haneda teaches an imaging system comprising: 
a storage container (3, developing unit case and reservoir 4) to store a developer carried by a developer carrier, the developer including carrier and toner having restoring properties (C3 L25-45); 
a restoring device (7, 8, 9 and 10) to restore properties of the carrier and the toner generated by the separating device (C3 L45-66).  
Haneda differs from the instant claimed invention by not explicitly disclosing: a separating device to separate the developer in the storage container into the carrier and the toner. However, modifying the device taught by Haneda to include a separator is obvious. Fujihara teaches that “the image forming unit FY can include a separator or the like that separates the toner from the carrier for the purpose of reusing the carrier and toner conveyed by the conveyance member 31c,” [0040]. Modifying Haneda to include the separator taught by Fujihara is a combination of known elements according the known methods to yield the predictable result of old developer being restored to a better condition. It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Haneda to include the separator taught by Fujihara because the combination would have yielded the predictable result of improved old developer.
Regarding claim 9, Haneda and Fujihara teach the imaging system according to claim 1. Furthermore, Haneda teaches the restoring device includes a stripping device (11/12) to receive the carrier separated by the separating device, and the stripping device to strip off surfaces of particles of the carrier received (C4 L27-36).  
Regarding claim 12, Haneda and Fujihara teach the imaging system according to claim 1. Furthermore, Haneda teaches a measurement device to measure a charge amount of the developer (C7 L60-68).  
Regarding claim 13, Haneda and Fujihara teach the imaging system according to claim 12. Furthermore, Haneda teaches the restoring device to operate when the charge amount of the developer measured by the measurement device is outside a range, wherein the range is defined by an upper threshold value and by a lower threshold value that is less than the upper threshold value, and the restoring device to stop operating when the charge amount of the developer measured by the measurement device is within the range (C7-8 L55-25).  
Regarding claim 14, Haneda and Fujihara teach the imaging system according to claim 13. Furthermore, Haneda teaches the restoring device to decrease a charge amount of the toner and a charge amount of the carrier when the charge amount of the developer measured by the measurement device is greater than the upper threshold value (C9 L54-68), and the restoring device to supply external additive to the toner and to strip off surfaces of particles of the carrier when the charge amount of the developer measured by the measurement device is less than the lower threshold value (C9 L54-68).  


Claims 5-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haneda et al. 5,424,811 A1 (Haneda), Fujihara US 2015/0378281 A1 (Fujihara) and Tateyama et al. US 2009/0067878 A1 (Tateyama).
Regarding claims 5-8, Haneda and Fujihara teach the imaging system according to claim 1. Haneda and Fujihara differs from the instant claimed invention by not explicitly disclosing: the restoring device includes an additive supply device to which the toner separated by the separating device is supplied, and the additive supply device to add external additive to the supplied toner.  However, this adding an additive to toner is known. Tateyama teaches the restoring device includes an additive supply device to which the toner separated by the separating device is supplied, and the additive supply device to add external additive to the supplied toner (¶0079). Furthermore Tateyama teaches the additive supply device includes an external addition roller (23b1) having a2Serial No. 17/269,447 Record ID.: 85989135peripheral surface to receive the external additive and a blade (23c) adjacent to the external addition roller, and the additive supply device to supply the external additive to the toner by pressing the toner against the external addition roller by the blade (¶0067-¶0069). Furthermore, Tateyama teaches the storage container includes a supply port (29) to supply the external additive to the additive supply device (¶0057) and the supply port to supply the external additive when an operation time of the additive supply device reaches a threshold time (¶0079).  
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the additive toner supply taught by Tateyama with the device taught by Haneda and Fujihara since Tateyama teaches this help prevent deterioration of the toner (Tateyama ¶0079).

Allowable Subject Matter
Claims 2-4, 10, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2-4 and 15, the prior art fails to teach or suggest the separating device includes a first roller and a second roller which face each other, wherein the first roller is positively charged to separate the toner from the developer, and wherein the second roller is negatively charged to separate the carrier from the developer.  
Regarding claims 10 and 11, the prior art fail to teach or suggest the separating device includes a first roller and a second roller which faces the first roller, wherein the first roller is positively charged to separate the toner from the developer, wherein the second roller is negatively charged to separate the carrier from the developer, wherein the stripping device includes a third roller which faces the second roller to strip off the surfaces of the particles of the carrier separated by the second roller when the carrier passes between the second roller and the third roller [emphasis added]. Claim 11 is objected to by virtue of its dependence on claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852